—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered October 21, 1994, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Defendant’s intent to cause physical injury was established by testimony that, while standing only a foot and a half away, defendant stabbed the complainant in the abdomen after he asked defendant why his brother was fighting with another man. The issues raised by defendant concerning purported inconsistencies in the testimony of the complainant and an eyewitness were properly placed before the jury and we find no reason to disturb its findings. Although the complainant did *47not actually "see” defendant stab him, the only reasonable inference from the totality of the evidence is that defendant was the stabber. Concur—Sullivan, J. P., Rosenberger, Rubin, Ross and Mazzarelli, JJ.